IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JANET BATCHELOR, :
Formerly DBA DANCENERGY, : C.A. No. K17C-11-001 NEP
In and For Kent County
PLAINTIFF,

ALEXIS PROPERTIES, LLC,

BB PRoPERTIEs oF DELAWARE,
LLC, JoHN WELCoME d/b/a
WELCoME HoME REALTY &
LIvEDE.coM, INC. and

MELIssA HoPKle, ESQ.

DEFENDANTS.

Submitted: March 9, 2018
Decided: April 3, 2018

ORDER

Before the Court are Defendants John Welcome’s (hereinal>cer “Defendant
Welcome”), Alexis Properties’ (hereinafter “Defendant Alexis”) and Melissa
Hopkins’s (hereinal’cer “Defendant Hopkins”) motions for reargument of this
Court’s February 23, 2018 order denying Defendant Hopkins’s motion to dismiss.
This dispute concerns a complaint filed by Ms. Janet Batchelor (hereinafcer
“Plaintift”), Who seeks damages resulting from Defendant Hopkins’s alleged

malicious prosecution against Ms. Batchelor.

Janet Batchelor v. Alexis Properties, LLC et al
K17C-11-001 NEP
April 3, 2018

The facts recited are those as alleged in Plaintiffs’ complaint. 1 On May 4,
2016, Plaintiff signed a lease for the Property for the term of June l, 2016 to May
31, 2017. Plaintiff intended to use the property to operate a dance studio. Citing
various alleged violations of the lease hindering her use of the Property, Plaintiff
vacated on May 31, 2017. Thereafter, Defendants threatened legal action, and,
employing the services of Defendant Hopkins, filed a summary possession action
with the Justice of the Peace Court on July 28, 2017 (hereinafter the “Summary
Possession Action”). Defendants voluntarily dismissed the Summary Possession
Action on August 3, 2017. That same day, Defendants, again employing the services
of Defendant Hopkins as an attorney, filed a debt action against Plaintiff in Justice
of the Peace Court (hereinafter the “Debt Action”). The Justice of the Peace Court
dismissed the Debt Action against Plaintiff on September 29, 2017.

Defendant Hopkins moved to dismiss this claim, arguing that dismissal was
warranted because (1) all actions she filed were filed with probable cause and in
good faith; (2) Plaintiff failed to plead damages; and (3) the actions filed did not
terminate in Plaintiff s favor.

On February 23, 2018, this Court denied Defendant Hopkins’s motion, and
rejected her arguments for the following reasons: (1) Defendant Hopkins’ s insistence
that she had probable cause to file the suit and filed in good faith will not avail her
in the face of Plaintiff’s assertions to the contrary; (2) Defendant Hopkins did allege
damages, alleging reputational harm; and (3) Defendant Hopkins failed to present
legal authority showing that the actions did not terminate in'Plaintist favor.

Now Defendants petition this Court to revisit its decision, arguing that the

Court misunderstood the facts and overlooked a controlling legal principle.

 

l Savor Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002) (on a motion to dismiss “all well-
pleaded factual allegations are accepted as true.”).

2

Janet Batchelor v. Alexis Properties, LLC et al
K17C-11-001 NEP
April 3, 2018

Specifically, with regard to argument two (2), Defendants argue the Court
incorrectly determined that Plaintiff sufficiently pled damages, because the elements
of malicious prosecution require an allegation of special injury, while Plaintiff
alleged only reputational harm. With regard to argument three (3 ), Defendants argue
that the Court mistakenly believed that the Debt Action was voluntarily dismissed
by Defendants, when in fact, Defendants allege, it was dismissed sua sponte by the
Justice of the Peace Court.

A motion for reargument filed pursuant to Superior Court Civil Rule 59(e)
will only be granted if “the Court has overlooked a controlling precedent or legal
principles, or the Court has misapprehended the law or facts such as would have
changed the outcome of the underlying decision.”2

To properly plead malicious prosecution, a plaintiff must allege: “(l) the
institution of civil proceedings; (2) without probable cause; (3) with malice; (4)
termination of the proceedings in the aggrieved party's favor; and (5) damages which
were inflicted upon the aggrieved party by seizure of property or other special
injury.”3

This Court’s Cuccia v. Edinburg4 decision holds that damage to reputation
does not satisfy the damages element.5 In Cuccia, a plaintiff brought a claim for
malicious prosecution seeking to recover for, inter alia, “damage to reputation.”6

This Court dismissed the Cuccia plaintiffs claim, finding that the plaintiff had failed

 

2Kennea'y v. Invacare, Inc., 2006 WL 488590, at *l (Del. Super. Jan. 31, 2006) (citing Bd. of
Managers of the Del. Criminal Justice Info. Sys. v. Gannet Co., 2003 WL 1579170, at *1 (Del.
Super. Jan. 17, 2003)).

3 Nix v. Sawyer, 466 A.2d 407, 411 (Del. Super. 1983).

4 1984 WL 548380 (Del. Super. Jan. 10, 1984).

5 Ia'. at *2.

6 Id. at *1.

Janet Batche/or v. A/exis Properties, LLC et al
K17C-11-001 NEP
April 3, 2018

”7 Upon closer

to allege “any special injury or special damage in his complaint.
examination of this case, the Court agrees that reputational damage does not
constitute a “special injury” as required to support a claim of malicious prosecution.

The Court finds that its decision must be revisited. Here, the complaint’s sole
allegation of damages is reputational harm, which is not a seizure of property and is
also not a special injury, Consequently, the complaint is insufficient to satisfy the
pleading requirements for a claim of malicious prosecution. Therefore, Plaintiff’s
malicious prosecution claim is improperly pled, and dismissal of that claim is
warranted. While Ms. Batchelor has alleged in her response to the motion for
reargument that she suffered the loss of her security deposit, and that this should be
considered as a special injury, the Court’s inquiry on a motion to dismiss is focused
on the allegations made in the complaint8 Because the failure to allege special injury

or special damage independently necessitates dismissal of the malicious prosecution

claim, the Court need not address Defendants’ other grounds for reconsideration

 

7 Id. at *2.
8 Barm` v. Kutner, 76 A.2d 801 (1950) (holding that a complaint must be judged upon the basis of
its own allegations).

Janet Batchelor v. Alexis Properties, LLC et al
K1 7C-11-001 NEP
April 3, 2018

WHEREFORE, for the foregoing reasons, Defendants’ Motions for
Reargument are GRANTED, and Defendants’ Motions to Dismiss are GRANTED
as to Plaintiff’s malicious prosecution claim. The other claims in Plaintiff`s

complaint will move forward.

IT IS SO ORDERED.

/s/ Noel Eason Primos

Judge

NEP/sz
Vz'a File&ServeXpress & U.S. Mail
oc. Prothonotary
cc. Janet Batchelor
Counsel of Record